

115 HR 7098 IH: National Capital Planning Commission District of Columbia Home Rule Act
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7098IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 40, United States Code, to remove the authority of the National Capital Planning
			 Commission with respect to property owned by the District of Columbia, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the National Capital Planning Commission District of Columbia Home Rule Act. 2.Removal of the authority of the National Capital Planning Commission with respect to property owned by the District (a)Recommendation of the Commission for transfers of jurisdiction of propertySection 8124 of title 40, United States Code, is amended—
 (1)in the section heading, by striking and District of Columbia; (2)in the first sentence of subsection (a)—
 (A)by striking and District of Columbia; and (B)by striking or by the District; and
 (3)by striking subsection (b) and redesignating subsection (c) as subsection (b). (b)Approval of the Commission for proposed developments and projectsSection 8722 of title 40, United States Code, is amended—
 (1)in the section heading, by striking and district; (2)in subsection (a), by striking and District of Columbia governmental each place it appears;
 (3)in the first sentence of subsection (b)(1)— (A)by striking or District of Columbia; and
 (B)by striking or District; (4)in subsection (c)(1), by striking and District; and
 (5)by striking subsection (e). (c)Approval of the Commission To sell land (1)In generalTitle 40, United States Code, is amended by striking section 8734.
 (2)Clerical amendmentThe table of sections at the beginning of subchapter IV of chapter 87 of title 40, United States Code, is amended by striking the item relating to section 8734.
 (d)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act. 